Examiner’s Comment
Replacement Drawings for Figs. 5A-5F is acknowledged. The Replacement Drawings are found acceptable and as such, the objection to Fig. 5E is withdrawn.

Reasons or Allowance
The following is an examiner’s statement of reasons for allowance: 

The 102 (a)(1)/(a)(2) rejection of claim(s) 1-5, 7-8, 10-11, 13, 17, 19-20, 22, 24 and 26 being anticipated by Martinson et al. (PgPub US20100260728A1, Published 10/14/2010, Effectively Filed 4/12/2010) is withdrawn in view of amendments made to the independent claim 1 and claim 17. Particularly, Applicant has amended claim 1 to include the limitations of claim 12 and Applicant has amended claim 17 to include the limitations of claim 23. The limitations recited in claim 17 and claim 23 were not disclosed by Martinson. Accordingly, the rejection is withdrawn. 
The 102 (a)(1)/(a)(2) rejection of claim(s) 1-5, 7-8, 10-14, 17-20 and 22-26 as being anticipated by Chipperfield et al. (PgPub US20110008819A1, Published 1/13/2011, Effectively Filed 1/23/2009) is withdrawn in view of Applicant’s persuasive arguments. While Chipperfield discloses use an Activin A in the method of deriving PDX-1 expressing pancreatic progenitor cells, Chipperfield does not teach PDX-1 expressing pancreatic progenitor cells are contacted with Activin A. As noted in the instant disclosure, contact of PDX-1 expressing cells with Activin A improves cell survival (see at least para. 618, Fig. 15D and para. 646). Because Chipperfield 
Consequently, the 35 U.S.C. 103 (a) rejection of claims 6 and 21 as being unpatentable over Chipperfield et al. (PgPub US20110008819A1, Published 1/13/2011) as applied to claims 1-5, 7-8, 10-14, 17-20 and 22-26  above, and further in view of D’Amour (PgPub US20090298178A1, Published 12/3/2009) is withdrawn.
Consequently, the 35 U.S.C. 103 (a) rejection of claims 15, 27 and 28 as being unpatentable over Chipperfield et al. (PgPub US20110008819A1, Published 1/13/2011) as applied to claims 1-5, 7-8, 10-14, 17-20 and 22-26  above, and further in view of Rezania et al. (Diabetes. 2011 Jan; 60(1):239-47) and Ropiquet et al. (Int. J. Cancer: 82, 237–243 (1999)).) is withdrawn.
Consequently, the 35 U.S.C. 103 (a) rejection of claim 16 as being unpatentable over Chipperfield et al. (PgPub US20110008819A1, Published 1/13/2011) as applied to claims 1-5, 7-8, 10-14, 17-20 and 22-26  above, and further in view of Zhang et al. (Cell Research volume 19, pages 429–438(2009)).
The nonstatutory double patenting rejection of instant claims 1-8 and 10-28  over claims 1-12 of copending Application No. 16273076 in view of Cai et al. (J Mol Cell Biol. 2010 Feb;2(1):50-60) is withdrawn in view of Applicant’s persuasive arguments.  Particularly, Examiner was persuaded by Applicant’s argument that Cai et al. does not teach contacting a PDXX-1 expressing cell with a TGF-β superfamily growth factor. Accordingly, the rejection is withdrawn.



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632